Title: To Benjamin Franklin from Josiah Tucker, [21] February 1774
From: Tucker, Josiah
To: Franklin, Benjamin


Sir
Monday Feb [21]. 1774
The Letter, which You did Me the Honour to send to Glocester I have just received in London, where I have resided many Weeks, and am now returning to Glocester. On Inquiry I find, that I was mistaken in some Circumstances relating to your Conduct about the Stamp-Act, tho right as to the Substance. These Errors shall be rectified the first Opportunity. After having assured You, that I am no Dealer in anonymous Newspaper Paragraphs, nor have a Connection with any who are, I have the Honour to be Sir Your humble Servant
J. Tucker.
 
Addressed: Doctor Franlen / Craven Street
